DETAILED ACTION
Response to Amendment
	The Amendment filed November 17, 2021 has been entered. Claims 1, 2, and 4-21 remain pending in the application. Claim 3 has been cancelled. 
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, 5, 8, 10, 12-17, 20, and 27 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 6, 7, 9, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 4, 5, 8, 10, 12-17, 20, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart et al. (US/ 2014/0164720).
Regarding claim 1, Stewart et al. disclose: 
A data transmission apparatus (100), comprising: 
a plurality of first ports (101) (FIG. 1 electrical connections 110 and 112), coupled to a processing unit (FIG. 1 GPU 106 and CPU 108 comprise a processing unit); 
a plurality of second ports (102) (FIG. 1 physical/control connections 116a…116d and 120a, 120b), coupled to a plurality of memories (200) (FIG. 1 DRAM Devices 104a and 104b); and 
a plurality of data channels (103), disposed among the first ports (101) and the second ports (102) (FIG. 1 Data Channels 114a…114d and 118a, 118b) to form an interleaving network ([0030] FIG. 2, at block 204, the memory channel optimization module 102 interleaves the DRAM devices 104a and 104b according to the interleave bandwidth ratio determined in block 202) having a plurality of layers ([0033] As illustrated in FIG. 6, traffic may be received by channel remapping logic 600 as an input stream of requests 606, 608, 610, 612, 614, 616, etc. corresponding to address blocks N, N+1, N+2, N+3, N+4, N+5, etc. (FIG. 5). The channel remapping logic 600 is configured to distribute (block 208-FIG. 2) the traffic to the DRAM devices 104a and 104b according to the interleave bandwidth ratio and the appropriate assignment scheme contained in address mapping table 500 (e.g., columns 504, 506, 508, etc.)), and configured to transmit data among the processing unit and the plurality of memories (200) (FIG. 2 steps 206 and 208), such that each layer in the interleaving network comprises at least one interleaving sub-network (1031) ([0035] portions of the dissimilar memory devices may be interleaved rather than interleaving the entire memory devices. FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones), wherein a number of a plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases (FIG. 5 508 1:2 interleave bandwidth) or decreases (FIG. 5 506 2:1 interleave bandwidth) from the first ports (101) to the second ports (102) ([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s; for a 1:2 interleave bandwidth (increases from first ports to second ports), the configuration in FIG. 7 would be reversed).
Regarding claim 2, Stewart et al. further disclose: 
The data transmission apparatus (100) of claim 1, wherein the plurality of data channels (103) (FIG. 1 Data Channels 114a…114d and 118a, 118b) comprise interleaving data channels, such that adjacent layers in the plurality of layers of the interleaving network couple with each ([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones).
Regarding claim 4, Stewart et al. further disclose: 
The data transmission apparatus (100) of claim 1, wherein a first total bandwidth provided by the plurality of first ports (101) is greater than or equal to a second total bandwidth provided by the plurality of second ports (102) ([0030] The interleaving process matches traffic to each of the memory channels 114a, 114b, 114c, 114d and 118a and 118b for DRAM devices 104a and 104b, respectively, to the particular channel's available bandwidth. For example, if the DRAM device 104a has a data bandwidth of 34 GB/s and the DRAM device 104b has a data bandwidth of 17 GB/s, the interleave bandwidth ratio is 2:1. This means that the data rate of the DRAM device 104a is twice as fast as the data rate of the DRAM device 104b).
Regarding claim 5, Stewart et al. further disclose: 
The data transmission apparatus (100) of claim 1, wherein the plurality of second ports (102) are coupled to the plurality of memories (200) through a memory controller (201) (FIG. 4 Memory controller(s) 402a and 402b).
Regarding claim 8, Stewart et al. disclose: 
A data processing system (300), comprising: 
a processing unit (FIG. 1 GPU 106 and CPU 108 comprise a processing unit); 
a data transmission apparatus (100) (FIG. 1 Memory Channel Optimization Module 102), comprising: 
a plurality of first ports (101) (FIG. 1 electrical connections 110 and 112), coupled to the processing unit (FIG. 1 GPU 106 and CPU 108 comprise a processing unit), a plurality of second ports (102) (FIG. 1 physical/control connections 116a…116d and 120a, 120b), coupled (FIG. 1 DRAM Devices 104a and 104b), and a plurality of data channels (103), disposed among the first ports (101) and the second ports (102) (FIG. 1 Data Channels 114a…114d and 118a, 118b) to form an interleaving network ([0030] FIG. 2, at block 204, the memory channel optimization module 102 interleaves the DRAM devices 104a and 104b according to the interleave bandwidth ratio determined in block 202) having a plurality of layers ([0033] As illustrated in FIG. 6, traffic may be received by channel remapping logic 600 as an input stream of requests 606, 608, 610, 612, 614, 616, etc. corresponding to address blocks N, N+1, N+2, N+3, N+4, N+5, etc. (FIG. 5). The channel remapping logic 600 is configured to distribute (block 208-FIG. 2) the traffic to the DRAM devices 104a and 104b according to the interleave bandwidth ratio and the appropriate assignment scheme contained in address mapping table 500 (e.g., columns 504, 506, 508, etc.)), and configured to transmit data among the processing unit and the plurality of memories (200) (FIG. 2 steps 206 and 208), such that each layer in the interleaving network comprises at least one interleaving sub-network (1031) ([0035] portions of the dissimilar memory devices may be interleaved rather than interleaving the entire memory devices. FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones), wherein a number of a plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases (FIG. 5 508 1:2 interleave bandwidth) or decreases (FIG. 5 506 2:1 interleave bandwidth) from the first ports (101) to the second ports (102) ([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s; for a 1:2 interleave bandwidth (increases from first ports to second ports), the configuration in FIG. 7 would be reversed); and 
a storage device, comprising the plurality of memories (200) (FIG. 1 DRAM Devices 104a and 104b).
Regarding claim 10, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the data transmission apparatus (100) is integrated in the processing unit ([0036] The memory optimization module 102 may comprise a system-on-a-chip (SoC) or an embedded system; [0037] the PCD 800 includes an on-chip system 322 that includes a multicore CPU 402A).
Regarding claim 12, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the plurality of data channels (103) (FIG. 1 Data Channels 114a…114d and 118a, 118b) comprise interleaving data channels, such that adjacent layers in the plurality of layers of the interleaving network couple with each other ([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones).
Regarding claim 13, Stewart et al. further disclose: 
([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio, the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s).
Regarding claim 14, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein a first total bandwidth provided by the plurality of first ports (101) is greater than or equal to a second total bandwidth provided by the plurality of second ports (102) ([0030] The interleaving process matches traffic to each of the memory channels 114a, 114b, 114c, 114d and 118a and 118b for DRAM devices 104a and 104b, respectively, to the particular channel's available bandwidth. For example, if the DRAM device 104a has a data bandwidth of 34 GB/s and the DRAM device 104b has a data bandwidth of 17 GB/s, the interleave bandwidth ratio is 2:1. This means that the data rate of the DRAM device 104a is twice as fast as the data rate of the DRAM device 104b).
Regarding claim 15, Stewart et al. further disclose: 
(FIG. 4 Memory controller(s) 402a and 402b).
Regarding claim 16, Stewart et al. further disclose: 
The data transmission apparatus (100) of claim 1, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases from the first ports (101) to the second ports (102) (FIG. 5 508 1:2 interleave bandwidth; the configuration shown in FIG. 7 and described in paragraph [0035] is reversed).
Regarding claim 17, Stewart et al. further disclose: 
The data transmission apparatus (100) of claim 1, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network decreases from the first ports (101) to the second ports (102) (FIG. 5 506 2:1 interleave bandwidth; [0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s).
Regarding claim 20, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases from the first ports (101) to the second ports (102) (FIG. 5 508 1:2 interleave bandwidth; the configuration shown in FIG. 7 and described in paragraph [0035] is reversed).
Regarding claim 21, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network decreases from the first ports (101) to the second ports (102) (FIG. 5 506 2:1 interleave bandwidth; [0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stewart et al.
Regarding claim 6, Stewart et al. disclose: 
A data processing method, comprising: 
in response to receiving a read request for data in at least one memory (200) in a plurality of memories (200) (FIG. 2 step 206 Receive Memory Address Requests From One or More Processing Units; One or ordinary skill in the art would recognize the memory address requests include requests to read data), obtaining the data from the at least one memory (200) by a data transmission apparatus (100) (FIG. 2 step 208 Distribute the Memory Address Requests to the at Least Two Dissimilar Memory Devices According to the Interleave Bandwidth Ratio; One of ordinary skill in the art would recognize that distributing memory address requests for reading data would result in reading data at the memory address(es)), wherein the data transmission apparatus (100), comprises: 
a plurality of first ports (101) (FIG. 1 electrical connections 110 and 112), coupled to a processing unit (FIG. 1 GPU 106 and CPU 108 comprise a processing unit); 
a plurality of second ports (102) (FIG. 1 physical/control connections 116a…116d and 120a, 120b), coupled to a plurality of memories (200) (FIG. 1 DRAM Devices 104a and 104b); and 
(FIG. 1 Data Channels 114a…114d and 118a, 118b) to form an interleaving network ([0030] FIG. 2, at block 204, the memory channel optimization module 102 interleaves the DRAM devices 104a and 104b according to the interleave bandwidth ratio determined in block 202) having a plurality of layers ([0033] As illustrated in FIG. 6, traffic may be received by channel remapping logic 600 as an input stream of requests 606, 608, 610, 612, 614, 616, etc. corresponding to address blocks N, N+1, N+2, N+3, N+4, N+5, etc. (FIG. 5). The channel remapping logic 600 is configured to distribute (block 208-FIG. 2) the traffic to the DRAM devices 104a and 104b according to the interleave bandwidth ratio and the appropriate assignment scheme contained in address mapping table 500 (e.g., columns 504, 506, 508, etc.)), and configured to transmit data among the processing unit and the plurality of memories (200) (FIG. 2 steps 206 and 208), such that each layer in the interleaving network comprises at least one interleaving sub-network (1031) ([0035] portions of the dissimilar memory devices may be interleaved rather than interleaving the entire memory devices. FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones), wherein a number of a plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases (FIG. 5 508 1:2 interleave bandwidth) or decreases (FIG. 5 506 2:1 interleave bandwidth) from the first ports (101) to the second ports (102) ([0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s; for a 1:2 interleave bandwidth (increases from first ports to second ports), the configuration in FIG. 7 would be reversed).
Regarding claim 7, Stewart et al. further disclose: 
The data processing method of claim 6, further comprising: 
in response to receiving a write request for writing data to the at least one memory (200) in the plurality of memories (200) (FIG. 2 step 206 Receive Memory Address Requests From One or More Processing Units; One or ordinary skill in the art would recognize the memory address requests include request to write data), writing the data into the at least one memory (200) by the data transmission apparatus (100) (FIG. 2 step 208 Distribute the Memory Address Requests to the at Least Two Dissimilar Memory Devices According to the Interleave Bandwidth Ratio; One of ordinary skill in the art would recognize that distributing memory address requests for writing data would result in writing data to the memory address(es)).
Regarding claim 9, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the storage device is configured to store one or more programs ([0069] the functions may be stored on or transmitted as one or more instructions or code on a computer-readable medium. Computer-readable media include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that may be accessed by a computer), wherein when the one or more programs are executed by the processing unit (FIG. 1 GPU 106 and CPU 108 comprise a processing unit), the processing unit is caused to implement the method, the method comprising: 
in response to receiving a read request for data in at least one memory (200) in a plurality of memories (200) (FIG. 2 step 206 Receive Memory Address Requests From One or More Processing Units; One or ordinary skill in the art would recognize the memory address requests include requests to read data), obtaining the data from the at least one memory (200) by a data transmission apparatus (100) (FIG. 2 step 208 Distribute the Memory Address Requests to the at Least Two Dissimilar Memory Devices According to the Interleave Bandwidth Ratio; One of ordinary skill in the art would recognize that distributing memory address requests for reading data would result in reading data at the memory address(es)), and in response to receiving a write request for writing data to the at least one memory (200) in the plurality of memories (200) (FIG. 2 step 206 Receive Memory Address Requests From One or More Processing Units; One or ordinary skill in the art would recognize the memory address requests include request to write data), writing the data into the at least one memory (200) by the data transmission apparatus (100) (FIG. 2 step 208 Distribute the Memory Address Requests to the at Least Two Dissimilar Memory Devices According to the Interleave Bandwidth Ratio; One of ordinary skill in the art would recognize that distributing memory address requests for writing data would result in writing data to the memory address(es)).
Regarding claim 11, Stewart et al. further disclose: 
The data processing system (300) of claim 8, wherein the plurality of memories (200) are disposed…around the data processing system (FIG. 1 DRAM Devices 104a and 104b).

Regarding claim 18, Stewart et al. further disclose: 
The data processing method of claim 6, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network increases from the first ports (101) to the second ports (102) (FIG. 5 508 1:2 interleave bandwidth; the configuration shown in FIG. 7 and described in paragraph [0035] is reversed).
Regarding claim 19, Stewart et al. further disclose: 
The data processing method of claim 6, wherein the number of the plurality of interleaving sub-networks (1031) in each of the plurality of layers of the interleaving network decreases from the first ports (101) to the second ports (102) (FIG. 5 506 2:1 interleave bandwidth; [0035] FIG. 7 illustrates a multi-layer interleave technique that may be implemented by memory channel optimization module 102 to create multiple "logical" devices or zones. Following the above example using a 2:1 interleave bandwidth ratio (i.e. decreases from the first ports to the second ports), the DRAM device 104a may comprise a pair of 0.5 GB memory devices 702 and 704 having a high performance bandwidth of 34 GB/s conventionally optimized for GPU 106. DRAM device 104b may comprise a 1 GB memory device 706 and a 2 GB memory device 708 each having a lower bandwidth of 17 GB/s conventionally optimized for CPU 108. The multi-layer interleave technique may create two interleaved zones 710 and 712 and a non-interleaved zone 714. Zone 710 may be 4-way interleaved to provide a combined 1.5 GB at a combined bandwidth of 102 GB/s. Zone 712 may be 2-way interleaved to provide a combined 1.5 GB at 34 GB/s/ Zone 714 may be non-interleaved to provide 1 GB at 17 GB/s).

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant summarizes the teachings of Stewart in the Remarks on pages 6-7, but it is not clear which claim limitations applicant believes Stewart fails to disclose. Applicant also argues that the claims are patentable over Stewart by citing the figures of the instant specification. While limitations of the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It appears that applicant is arguing that Stewart does not disclose the claimed plurality of layers. It is noted that claim 1 requires “a plurality of data channels (103), disposed among the first ports (101) and the second ports (102) to form an interleaving network having a plurality of layers.” Based on the broadest reasonable interpretation of the claims, the data channels form the plurality of layers. As shown above, Stewart discloses this feature. Therefore, the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of the claims over Stewart et al. are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137